DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed 27 July 2022. 
Claim 1 was amended 27 July 2022.
Claims 1, 4-7, 9-14, 16-17 and 19 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 9-14, 16-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 4-7, 9-14, 16-17 and 19 are drawn to an apparatus which is a statutory category of invention (Step 1: YES). 
Independent claims 1 recites: store treatment information on a patient, the treatment information including information on surgery for the patient; communicate; and obtain the treatment information, evaluate a risk or possibility of falling from a bed based on the treatment information, the treatment information further including information on a medicine for the patient, and determine if the medicine for the patient is not associated with postoperative delirium and determines the risk or possibility is above a threshold level when the patient wakes up from anesthetic after surgery based on the treatment information, determine if the medicine for the patient is associated with postoperative delirium, an action detected being different from an action detected, further evaluate the risk or possibility based on biological information, and changing a second threshold based on the biological information, wherein display first information, and the first information is determined to be set.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that having “A possibility that the patient tumbles and falls from a bed varies depending on whether the patient have taken any surgery, medication, and the like. But it is difficult to make an appropriate proposal in accordance with the possibility and it is necessary for caregivers such as medical staffs to make any proposals to reduce the risk of falling down from the bed every time, which causes a big burden to the caregivers.” (see: specification para 12). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address the “Based on some proposal, professionals such as doctors and caregivers can easily make final decisions whether the proposed way would be applied (for example, professionals approve use of proposed sensors, welfare equipment, etc.), whereby the management apparatus 10 can reduce the risk of falling down from the bed for the patient in real time.” (see: specification para 17). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “memory”, “interface unit”, “external device”, “display”, “controller”, and “first sensor”, “installed sensor”, “second sensor” and that the “installed sensor is attached to at least one of the patient’s body or is disposed between the bed and a mattress” are recited at a high level of generality (e.g., that the calculating and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 3 and 
Paragraph 6, where “[0006] As used in this disclosure, in some embodiments, the terms "component, " "system" and the like are intended to refer to, or comprise, a computer-related entity or an entity related to an operational apparatus with one or more specific functionalities, wherein the entity can be either hardware, or a combination of hardware and software in execution.”
Paragraph 10, where”[0010] In general, one aspect of the present application is A  management apparatus includes, a memory configured to store treatment information on a patient, an interface unit configured to communicate with an external device, and a controller configured to obtain the treatment information from the memory, determine a proposal for the patient, based on the treatment information, and order equipment selected based on the proposal to the external device.
Paragraph 32, where “[0032] The controller (controllers 210, 310, 410, 510, and 610) in each server 20, 30, 40, 50, 60 controls the server as a whole. The controller controls the server by reading out and executing various programs stored in the storage unit (storage units 230, 330, 430, 530, 630) provided in each server 20,. 30, 40, 50, 60. The controller is constituted by a CPU (Central Processing Unit), for example.”
Paragraph 33, where “[0033] The storage unit (storage units 230, 330, 430, 530, 630) in each server 20, 30, 40, 50, 60 stores various programs and various data necessary for the operation of the server. The storage unit is composed of, for example, an SSD (Solid State Drive) which is a semiconductor memory, an HDD (Hard Disk Drive) which is a magnetic disk, and the like”
Paragraph 133, where “Specifically, the following control can be considered. When the sensor for detecting the patient getting out of the bed is used, control to switch on/off of the sensor for detecting the patient getting out of the bed and control to adjust the sensitivity of the sensor for detecting the patient getting out of the bed are performed” 
Paragraph 136, where “Based on the biological information obtained from the biological information sensor 12, specifically, the real-time conditions such as pulse rate, respiratory rate, body motion, the state of patient (a sleeping state, an awaken state) and the like, the determining processor 116 determines countermeasures. For example, when the patient moves greatly and often turns over in bed when sleeping, the determining processor 116 determines that the risk of falling is high. Then, the equipment selector 118 determines that the sensor for detecting the patient getting out of the bed is necessary and that side fences are necessary in the bed, and selects those as the necessary equipment.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 4-7, 9-14, 16-17 and 19 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Response to Arguments
The arguments filed 27 July 2022 have been fully considered.
Regarding the arguments pertaining to the 101 rejection, these arguments are not persuasive. Applicant argues that the amended claim limitation provides a practical application of the installed sensor, in that the installed sensor is installed in a specific way “wherein the installed sensor is attached to at least one of the patient’s body or is disposed between the bed and a mattress” that integrates the abstract idea into a practical application. Examiner respectfully disagrees. Improving the medical field of attaching the installed sensor in a specific way does not change that the installed sensor is merely a generic computer component that has an input and output of data. An improvement to a medical field does not provide a technological improvement to a technical field, which would be needed to overcome the abstract idea. As a whole, the claims are directed to an abstract idea, and as shown in the rejection above the specification supports that the technical features of the claimed limitations are generically recited in a way that they do not provide a technological solution to a technical problem that would provide a practical application to overcome the 101 rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        /ROBERT A SOREY/Primary Examiner, Art Unit 3626